Citation Nr: 1039655	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  05-13 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1940 to October 
1945 and from October 1962 to November 1962.  He had additional 
periods of active duty for training in the United States Air 
Force Reserve from February 1955 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2006.  A transcript of 
that proceeding is of record.  At the hearing, a motion was 
granted to advance this case on the Board's docket due to the 
Veteran's advanced age.  See 38 C.F.R. § 20.900(c) (2010).

When this case was most recently before the Board in July 2009, 
the Board remanded the claims for additional development.  The 
case since has been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  The Veteran's hypertension is etiologically related to active 
service.

2.  The Veteran's current heart disease is etiologically related 
to his service-connected hypertension.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The Veteran's heart disability is proximately due to or the 
result of service-connected hypertension.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R.           § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided sufficient notice, to include notice pertaining to 
the disability-rating and effective-date elements of his claims.  
In addition, the evidence currently of record is sufficient to 
establish his entitlement to service connection for hypertension 
and heart disability.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2010).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran claims that service connection is warranted for 
hypertension and heart disability because hypertension originated 
in service and his current heart disease is related to 
hypertension according to physicians who have examined and 
treated him.  Pertinent service treatment records reflect that he 
had blood pressure readings of 148/90 twice on April 3, 1971, 
during an annual physical examination.  He also reported being 
recently diagnosed with hypertension by a private doctor at that 
time.  The Veteran had multiple periods of active duty in 1970 
and 1971, to include a periods of active duty in February and 
March 1971.

A VA physician was asked to evaluate the Veteran's claim and 
determine the likelihood of whether the Veteran's hypertension 
and heart disease were related to service.  In April 2009 the VA 
physician reported that he examined the claims folder and 
identified the aforementioned blood pressure readings in April 
1971 as evidence of hypertension.  He opined that it was at least 
as likely as not that the Veteran's hypertension was related to 
his active service.  The physician also opined that the Veteran's 
subsequent heart disease was most likely related to his 
hypertension.  

The Veteran's private physician reported in September 2009 that 
he had been treating the Veteran for 15 years for hypertension 
which had been present since 1971.  

In a January 2010 addendum, the VA physician who examined the 
Veteran indicated that he again reviewed the claims folder but 
could not find service treatment records in the claims folder.  
He stated that he had earlier found the records of the April 1971 
hypertension readings.  He reiterated that these were indicative 
of hypertension in 1971, if they in fact did exist.  He did find 
that there was, generally, no causal relationship between PTSD 
and sustained hypertension.  

In a July 2010 addendum, the physician again reviewed the claims 
folder to address the issue of whether PTSD aggravated the 
hypertension or heart disease.  He stated that, absent any 
definitive literature, he could not say there was a relationship 
between PTSD and the Veteran's heart disease or hypertension.  

As noted, the Board finds the April 1971 treatment record with 
the hypertension readings in the claims folder.  Thus, the 
physician's September 2009 opinion is supported in the record.  
There is no contrary opinion of record.  Therefore, service 
connection for hypertension, and heart disease as secondary to 
hypertension, is in order.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for heart disability is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


